

EXHIBIT 10.1


 
AUGUST 2008 LOAN AGREEMENT
 
AUGUST 2008 LOAN AGREEMENT (“Agreement”) dated as of August 18, 2008 (the
“Closing Date”) by and among Manchester Securities Corporation, a New York
corporation (“Manchester”), Alexander Finance, L.P., an Illinois limited
partnership (“Alexander” and together with Manchester, the “Lenders”) and ISCO
International, Inc., a corporation organized and existing under the laws of
Delaware and formerly known as Illinois Superconductor Corporation (the
“Company”).
 
W I T N E S S E T H:
 
Whereas, the Company and the Lenders previously entered into that certain 2008
Loan Agreement, dated as of May 29, 2008 (the “2008 Loan Agreement”), pursuant
to which the Lenders, severally, but not jointly, agreed to make the Company
advances in an aggregate amount of up to $2,500,000;
 
Whereas, the Company and the Lenders now desire to reduce the aggregate amount
of advances that may be made under the 2008 Loan Agreement by $550,000, and that
such amount be included in the aggregate amount of advances that may be under
this August 2008 Loan Agreement;
 
Whereas, the Company now desires to borrow from the Lenders, and the Lenders
desire to advance to the Company, subject to the terms and provisions of this
Agreement and further subject to their absolute discretion, from time to time
during the period commencing on the date hereof until August 1, 2010 (the
“Termination Date”), amounts up to the sum of their aggregate individual
Commitments as set forth on Schedule A attached hereto;
 
Whereas, the Company and the Lenders desire that the amounts advanced by the
Lenders to the Company hereunder (the “Loans”) with respect to the Commitments
set forth in Section 1.1 below, be evidenced by secured notes convertible into
shares of the Company’s Common Stock, par value $0.001 per share (the “Common
Stock”), having the rights and privileges set forth in the notes in the form and
substance of Exhibit A in the aggregate principal amount of up to $3,000,000
(the “Convertible Notes”) hereto and which will be secured by all of the assets
of the Company and its subsidiaries pursuant to a Seventh Amended and Restated
Security Agreement in the form and substance of Exhibit B hereto (the “Security
Agreement”);
 
Whereas, pursuant to an Amended and Restated Guaranty in favor of the Lenders
dated the date hereof and in the form and substance of Exhibit C hereto (the
“Guaranty”), the Company’s subsidiary, Clarity Communication Systems Inc. (the
“Guarantor”) will guaranty the Company’s obligations under this Agreement, the
Security Agreement and the Convertible Notes (and the other notes described in
the Security Agreement);
 
Whereas, pursuant to the Registration Rights Agreement, of even date herewith
and in the form and substance of Exhibit D hereto (the “Registration Rights
Agreement”), the Company shall register under the Securities Act of 1933, as
amended (the “Securities Act”), the Conversion Shares (as defined below).
 
Now, Therefore, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
 
ARTICLE 1
 


 
AMOUNT AND TERMS OF LOANS
 
Section 1.1 The Advances; Commitment. Each Lender severally and further subject
to such Lender’s sole and absolute discretion and not jointly with the other
Lender, agrees, on the terms and conditions hereinafter set forth, to make
advances (“Advances”) to the Company from time to time on any Business Day (as
defined below) during the period commencing on the date hereof and terminating
on the Termination Date.  Any such Advances by a Lender shall be in an aggregate
amount outstanding not to exceed at any time such Lender’s Commitment; provided,
however, that the aggregate amount available to be borrowed under the
“Commitments” shall not exceed $3,000,000.  The aggregate Commitments of the
Lenders are set forth on Schedule A hereto.  Within the limits of each Lender's
Commitment in effect from time to time, and subject to both the Lenders’
discretion (as referred to above) and the terms and conditions set forth above,
the Company may borrow under this Section 1.1.  The Loans shall be evidenced by
the Convertible Notes, which in turn are guaranteed by the Guaranties and
secured pursuant to the Security Agreement.
 
As used herein, “Business Day” shall mean any day other than a Saturday, Sunday
or other day on which commercial banks in New York City are required or
authorized to close.
 
Section 1.2 Amendment to the 2008 Loan Agreement. In consideration of each
Lender’s Commitment pursuant to Section 1.1 hereof, the parties hereto
acknowledge and agree that the aggregate amount of advances available under the
2008 Loan Agreement shall be permanently reduced by $550,000, and the Company
agrees that it shall not be entitled to advances in excess of $1,950,000 in the
aggregate under the 2008 Loan Agreement and that it shall not make any request
to the Lenders under the 2008 Loan Agreement for advances in excess of such
amount.
 
Section 1.3 Cross-Default.  Any Event of Default under a note issued pursuant to
the Third Amended and Restated Loan Agreement, dated as of November 10, 2004,
entered into by and among the Company and Lenders, as amended from time to time
(the “2004 Loan Agreement”), a note issued pursuant to the Securities Purchase
Agreement, dated as of June 22, 2006, entered into by and among the Company and
the Lenders, as amended from time to time (the “2006 Purchase Agreement”), the
note issued to Alexander dated as of January 3, 2008 (the “January 2008 Note”),
or a  note issued under the 2008 Loan Agreement (the “2008 Note” and with the
notes issued pursuant to the 2004 Loan Agreement and the 2006 Purchase
Agreement, each as amended from time to time, collectively being referred to
herein as the “Prior ISCO Notes”) shall be an Event of Default with respect to
the Convertible Notes.
 
Section 1.4 Making the Advances.
 
(a) Each set of Advances made by the Lenders (a “Borrowing”) after the date
hereof shall be made on notice (a “Borrowing Request”), given not later than
11:00 A.M. (New York City time) on the first or fifteenth day of the month, by
the Company to the Lenders, which date shall be five (5) Business Days prior to
the date of the proposed Borrowing.  Each Borrowing Request shall be by
telecopier and email, in substantially the form of Exhibit E hereto, specifying
therein the requested (i) date of such Borrowing and (ii) aggregate amount of
such Borrowing.  The amount of such Borrowing shall be at least $250,000 (or
less only if such amount is the balance of the Advances available under the
Convertible Notes at such time).  In the event that no Default (as defined
below) or Event of Default (as defined in the Convertible Notes) shall have
occurred and be continuing and all conditions to a Borrowing (including those
set forth in Article III) shall have been satisfied and each Lender, in its sole
and absolute discretion, shall have deemed it advisable to make the requested
Advance, then the Company shall be entitled to make Borrowings under the
Financing Documents (as defined in Section 1.10 below).
 
(b) Notwithstanding the foregoing, no Loan shall be made unless both Lenders
shall have agreed to fund their respective Advances.  If either Lender does not
agree to make its Advance, then the other shall not make its Advance.
 
(c) The aggregate indebtedness of the Company hereunder to each Lender shall be
evidenced by one or more Convertible Notes.
 
Section 1.5 Repayment.  On the Termination Date, the Company shall repay to the
Lenders the outstanding principal amount of the Advances evidenced by the
Convertible Notes, together with (a) all accrued interest (such interest
accruing whether or not allowable under any applicable bankruptcy laws after a
bankruptcy filing by the Company) and (b) all other amounts due under the Loan
Documents.  Upon any of the Company’s obligations hereunder or under the other
Loan Documents (as defined in Section 4.1 below) becoming due and payable (by
acceleration or otherwise), the Lenders shall be entitled to immediate payment
of such obligations.
 
Section 1.6 Termination of the Commitments.  On the Termination Date the
Commitments of the Lenders shall be terminated in whole and the Convertible
Notes shall be due and payable in their entirety.
 
Section 1.7 Prepayments.  The Company may not prepay any portion of the Loans at
any time prior to the Termination Date.
 
Section 1.8 Interest.  Interest shall accrue on the Advances as set forth in the
Convertible Notes.
 
Section 1.9 Payments and Computations.
 
(a) The Company shall make each payment hereunder and under the Convertible
Notes not later than 3 P.M. (New York City time) on the day when due, in U.S.
dollars, to the Lenders at accounts designated by the Lenders to the Company.
 
(b) All computations of interest, fees, and charges shall be made by the Lenders
on the basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees, or charges are payable.  Each determination by the
Lenders of an interest rate, fee, or charge hereunder shall be conclusive and
binding for all purposes, absent manifest error.
 
(c) Whenever any payment hereunder or under the Convertible Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of the payment of interest or fees, as the
case may be.
 
Section 1.10 Financing Documents.  Concurrently with the execution and delivery
of this Agreement and the Convertible Notes, the Company is delivering to the
Lenders the following additional documents, each dated as of the date hereof,
the execution and delivery of which are a condition to the Lenders’ Commitments
set forth in Section 1.1(a) above:
 
(i) the Guaranty;
 
(ii) the Security Agreement;
 
(iii) Amendments (the “UCC Amendments”) to UCC financing statements, naming
Lenders as the secured parties and the Company as the debtor (the “UCC Financing
Statements” and together with the UCC Amendments, the “Amended UCC Financing
Statements”) if required by Lenders;
 
(iv) Amendments (the “PTO Amendments”) to Patent and Trademark financing
statements naming the Lenders as secured parties and the Company as the debtor
(the “Patent and Trademark Financing Statements” and together with the PTO
Amendments, the “Amended Patent and Trademark Statements”) if required by
Lenders;
 
(v) The Registration Rights Agreement;
 
(vi) Legal Opinion of outside counsel to the Company, in the form of Exhibit F
hereto delivered not later than five (5) Business after the date hereof.
 
(vii) A secretary’s certificate and an incumbency certificate each in a form
satisfactory to the Lenders; and
 
(viii) UCC Lien Searches.
 
It shall be an Event of Default under the Convertible Notes if the legal opinion
referred to in clause (v) above is not delivered within five (5) Business Days
of the date hereof.
 


Section 1.11 This Agreement, the Guaranties, the Security Agreement, the
Convertible Notes, the Amended UCC Financing Statements and the Amended Patent
and Trademark Financing Statements are collectively referred to herein as the
“Financing Documents.”
 
ARTICLE 2
 


 
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations, Warranties and Agreements of the Company.  The
Company hereby makes the following representations and warranties to the Lenders
as of the date hereof:
 
(a) Organization and Qualification.  The Company is a corporation, duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, with the requisite corporate power and authority to own and use its
properties and assets and to carry on its business as currently conducted.  The
Company has no subsidiaries other than the Guarantor.  The Company is duly
qualified to do business and is in good standing as a foreign corporation in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, (x) adversely affect the legality, validity or enforceability
of any of the Loan Documents in any material respect, (y) have a material
adverse effect on the results of operations, assets, or financial condition of
the Company or (z) adversely impair in any material respect the Company’s
ability to perform fully on a timely basis its obligations under the Loan
Documents (a “Material Adverse Effect”).
 
(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
the Financing Documents, and otherwise to carry out its obligations
thereunder.  The execution and delivery of each of the Financing Documents by
the Company and the consummation by it of the transactions contemplated thereby,
have been duly authorized by all requisite corporate action on the part of the
Company.  Each of the Financing Documents has been duly executed and delivered
by the Company and constitutes the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
 
(c) Capitalization.  The authorized, issued and outstanding capital stock of the
Company is set forth in Schedule 2.1(c).  No shares of Common Stock are entitled
to preemptive or similar rights, nor is any holder of the Common Stock entitled
to preemptive or similar rights arising out of any agreement or understanding
with the Company by virtue of any of the Financing Documents.  Except as
disclosed in Schedule 2.1(c), there are no outstanding options, warrants, scrip
rights to subscribe to, calls or commitments of any character whatsoever
relating to, securities, rights or obligations convertible into or exchangeable
for, or giving any person any right to subscribe for or acquire any shares of
Common Stock, or contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of Common
Stock, or securities or rights convertible or exchangeable into shares of Common
Stock.
 
(d) Issuance of Conversion Shares.  The shares of Common Stock issuable upon
conversion of the Convertible Notes (the “Conversion Shares”) have been reserved
for issuance and when issued in accordance with the terms of the Convertible
Notes will be duly authorized, validly issued, fully paid and non-assessable
shares of Common Stock.
 
(e) No Conflicts.  The execution, delivery and performance of the Financing
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby, do not and will not (i) conflict with or violate any
provision of its certificate of incorporation or by-laws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or govern­mental authority to which the Company is
subject (including Federal and state securities laws and regulations), or by
which any material property or asset of the Company is bound or affected, except
in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect.  The business of the Company is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.
 
(f) Consents and Approvals.  The Company is not required to obtain any consent,
waiver, authorization or order of, or make any filing or registration with, any
court or other federal, state, local or other govern­mental authority or other
person in connection with the execu­tion, delivery and performance by the
Company of the Financing Documents other than: (i) the filing of the Amendments
to the UCC and Patent and Trademark Financing Statements if any are required by
Lenders; and (ii) in all other cases, where the failure to obtain such consent,
waiver, authorization or order, or to give or make such notice or filing, would
not materially impair or delay the ability of the Company to effect the
transactions contemplated by this Agreement free and clear of all liens and
encumbrances of any nature whatsoever or would not otherwise have a Material
Adverse Effect (the approvals referred to in clause (i) are hereinafter referred
to as the “Required Approvals”).  The Company has no reason to believe that it
will be unable to obtain the Required Approvals.
 
(g) Private Offering.  Assuming (without any independent investigation or
verification by or on behalf of the Company) the accuracy of the representations
and warranties of Lenders set forth herein, the offer and sale of the
Convertible Notes and the issuance of the Conversion Shares are exempt from
registration under Section 5 of the Securities Act.  Neither the Company nor any
person acting on its behalf has taken or will take any action which might
subject the offering, issuance or sale of the Convertible Notes to the
registration requirements of Section 5 of the Securities Act.
 
(h) SEC Documents.  The Company has filed all reports or other filings required
to be filed by it under Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), including pursuant to Section 13(a) or 15(d)
thereof, for the three years preceding the date hereof (the foregoing materials
being collectively referred to herein as the “SEC Documents”), on a timely
basis.  As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the Securities Act and the Exchange Act, and
the rules and regulations of the Securities and Exchange Commission promulgated
thereunder, and none of the SEC Documents, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading.  The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the published rules and
regulations of the Securities and Exchange Commission with respect
thereto.  Such financial statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis during
the periods involved, except as may be otherwise indicated in such financial
statements or the notes thereto, and fairly present in all material respects the
financial position of the Company as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal year-end audit adjustments.  Since the
date of the financial statements included in the Company’s last filed Annual
Report on Form 10-K, there has been no event, occurrence or development that has
had a Material Adverse Effect which is not specifically disclosed in any of the
SEC Documents.
 
(i) Compliance with Obligations to the Lenders.  The Company is in compliance
with all of its obligations to the Lenders, including without limitation,
pursuant to prior agreements.
 
(j) Shell Company Status. The Company is not presently, and has never been, an
issuer of the kind described in paragraph (i)(1) of Rule 144 under the
Securities Act.
 
Section 2.2 Representations and Warranties of Lenders.  Each Lender severally
hereby makes the following representations and warranties to the Company as to
itself only as of the date hereof:
 
(a) Organization; Authority.  The Lender is a corporation or partnership duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite legal power and authority to
enter into and to consummate the transactions contemplated hereby, by the
Security Agreement and by the Convertible Notes and otherwise to carry out its
obligations hereunder and thereunder.  The purchase by the Lender of its
Convertible Notes and the Commitments, if any, under this Agreement and the
making of Loans from time to time hereunder at such Lender’s discretion, has
been duly authorized by all necessary action on the part of the Lender.  This
Agreement has been duly executed and delivered by the Lender and constitutes its
valid and legally binding obligation, enforceable against it in accordance with
its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity.
 
(b) Investment Intent.  Each Lender is acquiring its Convertible Notes and any
Conversion Shares for its own account and without a present intention to
distribute or resell it in violation of applicable securities laws.  No Lender
will offer, sell, transfer, assign, pledge or hypothecate any portion of the
Convertible Notes or the Conversion Shares in the absence of a registration
under the Securities Act, or pursuant to an applicable exemption from, federal
and applicable state securities laws.
 
(c) Experience.  The Lender has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Convertible Notes and the Conversion
Shares and has so evaluated the merits and risks of such investment.
 
(d) Ability of Lender to Bear Risk of Investment; Accredited Investor.  The
Lender is able to bear the economic risk of an investment in the Convertible
Notes and the Conversion Shares at the present time, is able to afford a
complete loss of such investment.  The Lender is an “accredited investor” as
such term is defined in Rule 501 under the Securities Act.
 
(e) Access to Information.  The Lender acknowledges that it has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the Convertible Notes and the merits and risks of investing in the
Convertible Notes and the Conversion Shares; (ii) access to information about
the Company and the Company’s financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information which the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment.
 
ARTICLE 3
 


 
CONDITIONS TO ADVANCES
 
Any making of any Advance by each Lender is subject to the satisfaction at or
before the date of such Advance of each of the conditions set forth
below.  These conditions are for the benefit of each Lender and may be waived by
such Lender at any time at its discretion.
 
(a) Discretion of Lender.  The Lender shall have determined, in its sole and
absolute discretion that the making of such Advance is desirable;
 
(b) Absence of Default or Event of Default.  There shall be no Event of Default
(as defined in the Convertible Notes) or any event which, with the passage of
time and/or the giving of notice, would constitute an Event of Default
(“Default”);
 
(c) Accuracy of the Company’s Representations and Warranties.  The
representations and warranties of the Company under this Agreement shall be true
and correct in all material respects as of the date of this Agreement, as of the
date on which the Borrowing Request with respect to such Borrowing was delivered
by the Company to the Lenders, and as of the date of such Borrowing as though
made at that time (except for representations and warranties as of an earlier
date, which shall be true and correct in all material respects as of such date);
provided, that any representations and warranties which are limited by their
terms to materiality shall have been or shall be (as applicable) true and
correct in all respects.
 
(d) Performance by the Company.  The Company shall have performed all agreements
and satisfied all conditions required to be performed or satisfied by the
Company at or prior to the delivery of the Borrowing Request and at or prior to
the Borrowing.
 
(e) Legality and Possibility.  No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by the
Financing Documents.
 
(f) Security.  No changes to the type, validity and sufficiency of the Lender’s
collateral security shall have occurred, in the good faith judgment of the
Lender, to cause the value of such collateral to be impaired.
 
(g) Miscellaneous.  The Company shall have delivered to the Lenders such other
documents relating to the transactions contemplated by this Agreement and the
other Financing Documents as the Lenders may reasonably request.
 
ARTICLE 4
 


 
COVENANTS
 
Section 4.1 Affirmative Covenants.  The Company covenants that from the date
hereof and for so long as any portion of the Loans or other obligation under (a)
the Financing Documents, (b) the 2004 Loan Agreement, (b) the 2006 Purchase
Agreement, (c) the 2008 Loan Agreement, (d) each Prior ISCO Note, (e) the
Registration Rights Agreements entered into by and among the Company and Lenders
relating to the securities issued or to be issued pursuant to the 2004 Loan
Agreement, 2006 Purchase Agreement and/or any of the Prior ISCO Notes (the
“Registration Rights Agreements” and collectively with the Financing Documents,
2004 Loan Agreement, 2006 Purchase Agreement, the 2008 Loan Agreement and Prior
ISCO Notes, the “Loan Documents”) shall remain outstanding, it will observe or
perform each of the following unless such observance or performance is expressly
waived by the Lenders in writing:
 
(a) Corporate Existence.  It will maintain its corporate existence in good
standing and remain qualified to do business as a foreign corporation in each
jurisdiction in which the nature of its activities or the character of the
properties it owns or leases makes such qualification necessary.
 
(b) Continuation of Business.  Except as set forth on Schedule 4.1(b), it will
continue to conduct its business, in all material aspects, as conducted on the
day hereof in compliance in all material respects with all applicable rules and
regulations of applicable governmental authorities.
 
Section 4.2 Dividends; Stock Repurchases.  So long as any Convertible Notes
remain outstanding, the Company will not declare any dividends on any shares of
any class of its capital stock (other than dividends consisting solely of Common
Stock or rights to purchase Common Stock of the Company), or apply any of its
property or assets to the purchase, redemption or other retirement of, or set
apart any sum for the payment of any dividends on, or for the purchase,
redemption or other retirement of, or make any other distribution by reduction
of capital or otherwise in respect of, any shares of any class of its capital
stock.
 
Section 4.3 Incurrence of Debt; Liens; Transfer of Assets to Subsidiaries.  For
so long as any Commitments or portion of the Loans (or any other obligation
under the Loan Documents) remain outstanding, neither the Company nor any
subsidiary of the Company shall:
 
(a) Directly or indirectly create, incur, assume, guarantee, or otherwise become
or remain directly or indirectly liable with respect to, any indebtedness of any
kind, other than (i) indebtedness under the Convertible Notes; (ii) indebtedness
under the 2004 Loan Agreement, the 2006 Purchase Agreement, the 2008 Loan
Agreement and the Prior ISCO Notes, (iii) other indebtedness to the Lenders
which indebtedness is either expressly subordinated in writing to the
indebtedness under the Loan Documents or is, with the prior written consent of
the Lenders, pari passu to the indebtedness under the Loan Documents; or (iv)
indebtedness to trade creditors in the ordinary course of business consistent
with past practice.
 
(b) Directly or indirectly create, incur, assume or permit to exist any lien,
pledge, charge or encumbrance on or with respect to any of its property or
assets (including any document or instrument in respect of goods or accounts
receivable) whether now owned or held or hereafter acquired, or any income or
profits therefrom, except for Permitted Liens.
 
(c) Directly or indirectly transfer any of its assets to any subsidiary of the
Company.
 
As used herein, “Permitted Liens” means (i) liens granted under the Security
Agreement; (ii) liens imposed by mandatory provisions of law such as
materialmen’s, mechanic’s or warehousemen’s; (iii) liens for taxes, assessments
and governmental charges or levies imposed upon the Company or any subsidiaries
or their income, profits or property, if the same are not yet due and payable or
if the same are contested in good faith and as to which adequate reserves have
been provided; (iv) pledges or deposits made to secure payment of worker’s
compensation insurance, unemployment insurance, pensions or social security
programs or to secure the performance of letters of credits, bids, tenders,
public or statutory obligations, surety, performance bonds and other similar
obligations; (v) encumbrances consisting of zoning restrictions, easements, or
other restrictions on the use of real property, provided that such do not impair
the use of such property for the uses intended and none of which is violated by
existing or proposed structures or land use and (vi) the liens and encumbrances
disclosed on Schedule A of the Security Agreement.
 
Section 4.4 Convertible Prior ISCO Notes. With respect to any of the Prior ISCO
Notes that are convertible into shares of the Company’s common stock, the
provisions of the applicable registration rights agreement relating to such
Prior ISCO Notes shall continue to apply.
 
Section 4.5 AMEX Rule.  Notwithstanding any other provision of this Agreement,
the Convertible Notes and the Registration Rights Agreement, the total number of
Conversion Shares issuable upon conversion of the Convertible Notes at prices
below the “book or market value” (as such terms are used in Section 713 of the
AMEX Company Guide) of the Common Stock on the date hereof shall be no more than
19.9% of the Common Stock issued and outstanding on the date hereof, which
number shall be subject to readjustment for any stock split, stock dividend or
reclassification of the Common Stock.
 


ARTICLE 5
 


 
LEGEND AND STOCK
 
Section 5.1 Stock Legends.  Each Lender agrees to the imprinting, so long as is
required by this Section 5.1, of the following legend on its Convertible Notes
and Conversion Shares:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
 
The Conversion Shares shall not contain the legend set forth above if the
issuance thereof occurs at any time while the registration statement
(“Registration Statement”) filed pursuant to the Registration Rights Agreement
is effective under the Securities Act or in the event that the Conversion Shares
may be sold pursuant to Rule 144(b)(1)(i) under the Securities Act.  The Company
agrees that it will provide each Lender, upon request, with a certificate or
certificates representing Conversion Shares free from such legend at such time
as such legend is no longer required hereunder.  Each Lender agrees that, in
connection with any transfer of Conversion Shares by it pursuant to an effective
Registration Statement under the Securities Act, it will comply with the
prospectus delivery requirements of the Securities Act provided copies of a
current prospectus relating to such effective Registration Statement are or have
been supplied to such Lender.
 
ARTICLE 6
 


 
MISCELLANEOUS
 
Section 6.1 Fees and Expenses.  The Company shall pay, concurrently with the
execution and delivery of this Agreement, the reasonable fees and expenses of
legal counsel for the Lenders incident to the negotiation, preparation,
execution, delivery and performance of the Loan Documents incurred to date and,
thereafter, upon request of a Lender, the Company, shall pay any additional fees
and expenses incurred by the Lenders and incident to the filing, negotiation,
preparation, performance or amendment of the Loan Documents.
 
Section 6.2 Entire Agreement.  This Agreement, together with the Convertible
Notes, the Security Agreement, the Guaranties, the Registration Rights Agreement
and the other Loan Documents, contains the entire understanding of the parties
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral or written, with respect to such matters.
 
Section 6.3 Notices.  Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be deemed to have been
delivered (i) upon receipt, when delivered personally; (ii) when sent by
facsimile, upon receipt if received on a business day prior to 5:00 p.m.
(Central Time), or the first Business Day following such receipt if received on
a business day after 5:00 p.m. (Central Time); or (iii) upon receipt, when
deposited with a nationally recognized overnight express courier service, fully
prepaid, in each case properly addressed to the party to receive the same.  The
addresses and facsimile numbers for such communications shall be:
 
If to the
Company:                                                               ISCO
International, Inc.
1001 Cambridge Drive
Elk Grove Village, Illinois  60007
Attn:  Gary Berger
Fax:  (847) 391-5015
With copies to:
 
McGuireWoods LLP
Suite 4100
77 Wacker Drive
Chicago, IL 60601-1818
Attn: Scott Glickson, Esq.
Fax: (312) 698-4585


If to
Manchester:                                                                 Manchester
Securities Corporation
                                712 Fifth Avenue, 36th Floor
New York, New York  10019
Attn:  Dave Miller
Fax:  (212) 974-2092
With copies to:
 
Kleinberg, Kaplan, Wolff & Cohen, P.C.
551 Fifth Avenue
New York, NY  10176
Attn:  Lawrence D. Hui
Fax:  (212) 986-8866


If to
Alexander:                                                                     Alexander
Finance, LP
1560 Sherman Avenue, Suite 900
Evanston, Illinois  60201
Attn:  Bradford T. Whitmore
Fax:  (847) 733-0339
With copies to:
 
Reed Smith LLP
10 South Wacker Drive
Chicago, IL 60606-7507
Attn:  Evelyn C. Arkebauer, Esq.
Fax:  (312) 207-6400
 
or such other address or facsimile number as may be designated in writing
hereafter, in the same manner, by such person.
 
Section 6.4 Amendments; Waivers.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and by Lenders holding at least 75% of the Commitments; or, in
the case of a waiver, by the party against whom enforcement of any such waiver
is sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right accruing to it thereafter.
 
Section 6.5 Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
Section 6.6 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  Neither the Company nor any Lender may assign this Agreement or any
rights or obligations hereunder (other than an assignment from a Lender to an
affiliate of such Lender) without the prior written consent of the other;
provided that in the event of an assignment by a Lender requiring the Company’s
consent, the Company’s consent shall not be unreasonably withheld.  Any transfer
made in violation of this provision shall be null and void.  The assignment by a
party of this Agreement or any rights hereunder shall not affect the obligations
of such party under this Agreement.
 
Section 6.7 No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.
 
Section 6.8 Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York
without regard to the principles of conflicts of law thereof.
 
Section 6.9 Survival.  The agreements, representations and warranties and
covenants contained in this Agreement shall survive the delivery of the
Convertible Notes pursuant to this Agreement and any Advances made thereunder.
 
Section 6.10 Counterpart and Facsimile Signatures.  This Agreement may be
executed in two or more counterparts, all of which when taken together shall be
considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart.  In the
event that any signature is delivered by facsimile transmission, such signature
shall create a valid and binding obligation of the executing party with the same
force and effect as if such facsimile signature page were an original thereof.
 
Section 6.11 Publicity.  The Company and the Lenders shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and neither the Company nor any
Lender shall issue any such press release or otherwise make any such public
statement without the prior consent of the other, which consent shall not be
unreasonably withheld or delayed, except that no prior consent shall be required
if such disclosure is required by law, in which such case the disclosing party
shall provide the other party with prior notice of such public statement.
 
Section 6.12 Severability.  In case any one or more of the provisions of this
Agreement shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
Section 6.13 Payment of Expenses.  The Company agrees to pay all costs and
expenses, including reasonable attorneys’ fees and expenses, which may be
incurred by any Lender in successfully enforcing any Loan Document, including
without limitation in enforcing Section 6.14 below.
 
Section 6.14 Indemnification.  The Company hereby agrees to indemnify, defend
and hold harmless each Lender and its respective partners, shareholders,
officers, affiliates, employees or agents (“Indemnified Parties”), from and
against any and all losses, claims, damages, liabilities and costs, including
reasonable legal fees (collectively “Losses”) (i) incurred as a result of the
breach by the Company or any subsidiary of any representation, covenant or other
provision in any Loan Document; (ii) incurred as a result of entering into this
Agreement; (iii) incurred in enforcing this Section 6.14 or (iv) incurred
involving a third-party claim and arising out of the acquisition, holding and/or
enforcement by such Lender of any of the Loan Documents.
 
Section 6.15 Like Treatment of Lenders.  Neither the Company nor any of its
affiliates shall, directly or indirectly, pay or cause to be paid any
consideration, whether by way of interest, fee, payment for the redemptions or
exchange of the Convertible Notes, or any Advance thereunder or otherwise, to
any holder of Convertible Notes, for or as an inducement to, or in connection
with the solicitation of, any consent, waiver or amendment of any terms or
provisions of the Loan Documents, unless such consideration is required to be
paid to all holders of Convertible Notes bound by such consent, waiver or
amendment whether or not such holders so consent, waive or agree to amend and
whether or not such holders tender their Convertible Notes for redemption or
exchange.  The Company shall not, directly or indirectly, redeem to prepay any
Advances unless such offer of redemption is made pro rata to all holders on
identical terms.
 

 


 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized persons as of the date first indicated
above.
 
ISCO INTERNATIONAL, INC.






By: /s/ Gary
Berger                                                                                     
Name:            Gary Berger
Title:              Chief Financial Officer




MANCHESTER SECURITIES CORPORATION






By: /s/ Elliot
Greenberg                                                                                     
Name:             Elliot Greenberg
Title:              Vice President




ALEXANDER FINANCE, L.P.






By:  /s/ Bradford Whitmore
Name:    Bradford Whitmore
Title   President Bun Partners, Inc.
            Its:  General Partner





